 In the Matterof S&R BAKING Co., INC.andBAKERY AND SALESDRIVERS' LOCAL 686, I. B. T. C. W. & H. or, A. (A. F. or L.)Case No. 1-R-J555.Decided January 10, 1946Mr. Ernest R. D'Amours,of Manchester, N. H., for the Company.Mr. Emmett E. Cudahy,of Lawrence, Mass., for the Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Bakery andSalesDrivers' Local 686,I.B. T. C. W. & H. of A. (A. F. of L.), herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of S & R Baking Co., Inc., herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before John W. Coddaire, TrialExaminer. The hearing was held at Manchester, New Hampshire, onAugust 27, 1945. The Company and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYS & R Baking Co., Inc., a New Hampshire corporation, is engagedin the baking and selling of bread and pastry in Manchester, NewHampshire, and vicinity.Notwithstanding the fact that a substantialportion of the Company's purchases of raw materials is obtained frompoints outside the State of New Hampshire 1 the Company's business,1During 1944,the Company purchased for use at its bakery in Manchester,New Hamp-shire,raw materials valued at$138,075.47, of which approximately 78 percent was ob-tained from points outside the State of New Hampshire.65 N. L. R. B, No. 63.679100-46-vol 65-24351 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich is confined to customers residing within the State of New Hamp-shire, is essentially local in character.Aside from the issue as towhether the Company is subject to the jurisdiction of the Board, weare of the opinion that the effect of the Company's operations on inter-state commerce is so unsubstantial that to assert jurisdiction in thiscase would not effectuate the policies of the Act.Accordingly, weshall dismiss the petition.ORDERUpon the basis of the foregoing findings of fact and the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesfiled by Bakery and Sales Drivers Local 686, I. B. T. C. W. & H. of A.(A. F. of L.), be, and it hereby is, dismissed.